Citation Nr: 1037213	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  06-12 215	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for residuals of a gunshot 
wound of the right lower extremity.  

4.  Entitlement to service connection for a right knee disorder.  

5.  Entitlement to service connection for a left knee disorder.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to December 
1973.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In June 2007 a videoconference hearing was held before the 
undersigned Veterans Law Judge, who is the Board member making 
this decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  The 
transcript of the hearing is in the claims folder.  

In February 2008, the Board remanded the case for further 
development.  The agency of original jurisdiction (AOJ) was asked 
to obtain all available clinical records from a Naval Hospital.  
The records were requested but were not found.  The Veteran was 
notified in the April 2010 supplemental statement of the case 
(SSOC).  In accordance with the February 2008 Board remand, the 
Veteran was scheduled for VA examinations.  He failed to report.  
He did not assert any good cause for missing the examinations or 
state that he would report for rescheduled examinations.  The AOJ 
has readjudicated the issues and sent the Veteran a SSOC.  Thus, 
the Board finds that the development requested in its previous 
remand has been completed to the extent possible without the 
Veteran's cooperation.  Therefore, we proceed with the review of 
the appeal.  


FINDINGS OF FACT

1.  The Veteran now has a bilateral hearing loss as the result of 
noise exposure during his combat service in Vietnam.   

2.  The Veteran now has tinnitus as the result of noise exposure 
during his combat service in Vietnam.   

3.  The Veteran does not have residuals of a gunshot wound of the 
right lower extremity as the result of disease or injury during 
his active service.  

4.  The Veteran does not have a right knee disorder as the result 
of disease or injury during his active service.  

5.  The Veteran does not have a left knee disorder as the result 
of disease or injury during his active service.  


CONCLUSIONS OF LAW

1.  A bilateral hearing loss was incurred in active wartime 
service.  38 U.S.C.A. §§ 101(16), 1110, 1154, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2009).  

2.  Tinnitus was incurred in active wartime service.  38 U.S.C.A. 
§§ 101(16), 1110, 1154, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2009).  

3.  Residuals of a gunshot wound of the right lower extremity 
were not incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 101(16), 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. § 3.303 (2009).  

4.  A right knee disorder was not incurred in or aggravated by 
active military service and is not proximately due to or the 
result of a service-connected injury.  38 U.S.C.A. §§ 101(16), 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.310(a) (2009).  

5.  A left knee disorder was not incurred in or aggravated by 
active military service and is not proximately due to or the 
result of a service-connected injury.  38 U.S.C.A. §§ 101(16), 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.310(a) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

In a letter dated in July 2004 the RO provided the Veteran with 
an explanation of the type of evidence necessary to substantiate 
his claim, as well as an explanation of what evidence was to be 
provided by him and what evidence the VA would attempt to obtain 
on his behalf.  The initial notice letter was provided before the 
adjudication of his claim in May 2005.  It was not until March 
2006, after the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), that the RO provided the Veteran with 
notice regarding potential ratings and effective dates.  However, 
he was not prejudiced by the late notice.  As to the claims that 
are being granted, they have been readjudicated following the 
notice required by Dingess.  The other claims are being denied 
and neither a rating nor an effective date will be assigned for 
them.  VA has complied with the notice requirements of VCAA and 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  Therefore, the 
Board may decide the appeal without a remand for further 
notification.  

The Board also finds that all relevant facts have been properly 
developed, and that all necessary evidence VA can obtain without 
the Veteran's further cooperation has been obtained.  He has also 
been afforded a hearing.  

The Veteran's service medical records were requested.  The 
personnel records center reports that the records were sent.  
However, the RO did not receive the records.  Further requests 
were made and the records center responded that they did not have 
the records, as they had already been sent.  Service personnel 
records were searched and they did not contain any medical 
information.  The service personnel records are in evidence.  
Records from the hospital were requested but were not found.  The 
Board finds that all avenues to find the Veteran's service 
treatment records have been fully explored.  We agree with the 
AOJ that further efforts to obtain these records would be futile.  
See 38 U.S.C.A. § 5103A (West 2002).  

The Board did remand the case for examination of the Veteran.  
However, he did not report for examination.  Neither did he give 
any reason for missing the examination.  Absent good cause, the 
claim must be decided on the record.  38 C.F.R. § 3.655 (2009).  
The Court has noted that "[t]he duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  


Criteria

In order to establish service connection, three elements must be 
established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See 38 U.S.C.A. 
§§ 101(16), 1110 (West 2002); 38 C.F.R. § 3.303 (2009); see also 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Where the service treatment records have been lost, VA has a 
heightened duty to explain its findings and conclusions and to 
carefully consider the benefit of the doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  However, the loss of the 
records does not create any presumption as to what they might 
contain.  By law, it remains the claimant's responsibility to 
present and support his claim.  38 U.S.C.A. § 5107(a) (West 
2002).  

Bilateral Hearing Loss and Tinnitus

The Veteran contends that noise exposure during 2 Vietnam tours 
resulted in a hearing loss and tinnitus.  

Current Disability

What constitutes a hearing loss disability is defined by 
regulation.  For the purposes of applying the laws administered 
by VA, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2009).  

The earliest medical record pertaining to a hearing loss is found 
in histories for employment examinations, dated in January and 
August 1986.   On both occasions, the Veteran denied a long list 
of possible problems including hearing loss.  There is no record 
of any testing at that time.  

The earliest audiometric report in the record comes from a VA 
employment examination dated in July 1990, more than 16 years 
after the Veteran completed his active service.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
15
15
35
35
50
55
LEFT
15
15
25
25
30
30

These findings meet the definition of a hearing loss disability 
for the right ear and almost, but not quite, meet the 
requirements for a left ear hearing loss.  

Private audiometric testing in August 2002 showed pure tone 
thresholds of:




HERTZ




250
500
1000
2000
4000
8000
RIGHT
20
25
45
55
70
70
LEFT
25
30
40
40
55
70

Speech reception thresholds were reported to be 45 for each ear.  
The diagnosis was mild sloping to severe sensorineural hearing 
loss in both ears, good discrimination in the left ear and poor 
discrimination in the right ear.  

In a letter dated in August 2002, a private audiologist wrote 
that the Veteran reported experiencing difficulty hearing mostly 
in the right ear for 5 years.  He further reported experiencing 
bilateral sharp tinnitus of short duration.  Pure tone bone and 
air thresholds revealed a mild sloping to severe sensorineural 
hearing loss, bilaterally.  Speech reception thresholds agreed 
with the pure tone averages, for both ears, indicating good test 
reliability.  

In August 2003, private testing showed pure tone thresholds of:




HERTZ




250
500
1000
2000
4000
8000
RIGHT
20
30
45
55
70
65
LEFT
25
30
45
65
55
75

Speech reception thresholds were reported to be 45 for each ear.  

On the authorized VA audiologic evaluation in February 2006, pure 
tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
35
55
65
60
65
61
LEFT
30
50
50
55
60
54

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 88 percent in the left ear.  

The examiner reviewed the claims file and discussed the Veteran's 
hearing loss.  He noted that in 1986, the Veteran denied any 
difficulty hearing; in 1990, there was a very mild loss in the 
left ear and a more significant loss in the right ear; and in 
2002, the Veteran reported that the hearing loss had been present 
for about 5 years.  The key statement for the examiner was that 
twice in 1986, the Veteran denied any hearing trouble.  The 
examiner concluded that it was not as likely as not that the 
hearing loss the Veteran experienced was related to his military 
service.   The examiner felt the hearing loss was more likely due 
to post service noise exposure.  The Veteran told the examiner 
that the tinnitus had been present for about 10 years, so in the 
examiner's opinion, it was not likely that the tinnitus was 
related to service.   




Background

Organic diseases of the nervous system, including sensorineural 
hearing loss, may be presumed to have been incurred during active 
military service if it is manifest to a degree of 10 percent 
within the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  In 
this case, there is no competent medical evidence that a hearing 
loss or tinnitus was manifested to any degrees during the year 
after the Veteran completed his active service.  

In a statement received in January 2005, the Veteran reported 
serving on a pistol team and as a mortar man.  He stated that 
during his first trip to Vietnam, he served as a loader for a 40 
millimeter gun aboard the U.S.S. Lenawee.  They reportedly 
engaged North Vietnamese patrol boats.  The guns were said to be 
very loud and the loaders had no ear protection.  The service 
personnel records verify that the Veteran embarked on board the 
U.S.S. Lenawee (APA-195) and departed Subic Bay, Philippine 
Islands on December 7, 1964 and arrived at Okinawa on January 19, 
1965.  The time and course make operations off the coast of 
Vietnam highly probable.  Therefore, the Board finds the 
Veteran's report of combat noise exposure to be credible.  

Also, in his January 2005 statement, the Veteran reported that 
while serving in Vietnam from 1968 to 1969, he was exposed to an 
untold amount of small arms fire, as well as incoming and 
outgoing artillery rounds.  At one place, a Vietnamese artillery 
unit set up next to theirs and fired almost nonstop, 24 hours a 
day for a week.  The service personnel records verify that the 
Veteran arrived at DaNang, Vietnam, in early June 1968 and 
participated in counter insurgency operations until early June 
1969.  Here, again, the Board finds the Veteran's report of 
combat noise exposure to be credible.  

In the case of any veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization of 
the United States during a period of war, campaign, or 
expedition, the Secretary shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service-
connection of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 2002).  

The implementing regulation provides:  Satisfactory lay or other 
evidence that an injury or disease was incurred or aggravated in 
combat will be accepted as sufficient proof of service connection 
if the evidence is consistent with the circumstances, conditions 
or hardships of such service even though there is no official 
record of such incurrence or aggravation.  38 U.S.C.A. §1154(b) 
(West 2002); 38 C.F.R. § 3.304(d) (2009).  

The phrase "engaged in combat with the enemy" requires that the 
veteran have personally participated in events constituting an 
actual fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99, October 18, 1999.  

During his June 2007 videoconference hearing, the Veteran 
presented sworn testimony.  He affirmed that he was in combat, 
that a hearing loss and tinnitus began during service, and that 
they have continued since service.  It was explained that the 
Veteran was seeking a job in 1986 and felt the hearing loss would 
not present a difficulty.  

In a statement dated in July 2007, the Veteran's wife reported 
that she talked to the Veteran's sister.  His sister recalled 
that his hearing seemed worse after years of service.  

Conclusion

The Veteran had significant noise exposure during combat.  He now 
has a hearing loss and tinnitus.  The question is whether there 
is a connection.  

The first point is that service-connection may be granted for a 
hearing loss even if it did not meet the Section 3.385 criteria 
during service.  Service-connection can be granted if there was a 
hearing degradation during service and the Section 3.385 criteria 
were met after service.  See Hensley v. Brown, 5 Vet. App. 155, 
159 (1993).  Therefore, the fact that one ear barely met the 
criteria, and the other barely missed the criteria, in 1990, is 
not dispositive.  Now both ears meet the Section 3.385 criteria 
for a hearing loss disability.  

Further, since this Veteran has combat noise exposure, special 
rules apply.  The history he gave in 1986 can be correct and not 
rule out a hearing loss.  That is, he could have a hearing loss 
but it would not be a hearing loss for VA purposes.  More 
realistically, as he explained, he was not having that much 
difficulty to report having a problem with it.  So, he checked 
off hearing loss, with approximately 55 other items.  This does 
not rise to the clear and convincing evidence standard required 
by the regulation to rebut the combat presumption.  Since the 
examiner in 2006 made it clear that his opinion turned on the 
1986 histories, that opinion is not in compliance with the 
regulatory standard and is not adequate or persuasive.   

The Veteran is a combat veteran.  Noise exposure is consistent 
with that combat service.  He is competent to report an onset of 
hearing loss and tinnitus in service and a post service 
continuity of these symptoms.  There is nothing in the record 
that would meet the clear and convincing standard to rebut the 
presumption of service-connection.  Therefore, resolving 
reasonable doubt in the Veteran's favor, the Board grants 
service-connection for a hearing loss and tinnitus.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  

Residuals of a Gunshot Wound of the Right Lower Extremity, 
 a Right Knee Disorder, and a Left Knee Disorder

The Veteran reports that he served on a pistol team and while 
testing a new holster, his pistol became hung-up in the holster, 
discharging a round that entered his right thigh and lodged 
behind his right knee cap.  He asserts that he has a right knee 
disability as a result of this wound and that he has developed a 
left knee disability as the result of the right knee impairment.  

Service connection may be granted for a disability which is 
proximately due to and the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a) (2009).  Secondary service 
connection requires evidence of a connection to a service-
connected disability.  See Reiber v. Brown, 7 Vet. App. 513 
(1995).  An appellant's own conclusion, stated in support of his 
claim, that his present disability is secondary to his service-
connected disability is not competent evidence as to the issue of 
medical causation.  See 38 C.F.R. § 3.159 (2009); see also 
Grivois v. Brown, 6 Vet. App. 136 (1994).  

As a lay witness, the Veteran is competent to report what he 
experienced.  He is competent to say that he was shot in the 
right thigh.  However, he does not have the medical training and 
experience to determine what muscle groups were involved, what 
the track of the bullet was, or, most importantly what are the 
current residuals.  Similarly, he does not have the medical 
expertise to provide competent evidence that the right thigh 
injury involved the right knee or that it caused subsequent 
problems with the left knee.  See 38 C.F.R. § 3.159 (2009).  

The Board has attempted to assist the Veteran in the development 
of his claim, but he did not report for the examination that 
could have provided competent evidence on these points.  We are 
left without any competent evidence of current disability of the 
right thigh, right knee or left knee.  It is not enough to show 
injury during service, there must currently be a residual 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
There must be a current disability.  Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998).  We must now decide the appeal based on 
the evidence of record.  38 C.F.R. § 3.655 (2009).  Since there 
is no competent evidence of current disability, these claims must 
be denied.  




ORDER

Service connection for a bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  

Service connection for residuals of a gunshot wound of the right 
lower extremity is denied.  

Service connection for a right knee disorder is denied.  

Service connection for a left knee disorder is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


